DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #15/495,428, filed on 02/17/2021, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1-20 are now pending and have been examined.

    


Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, 11-12, and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Strock, et al., Pre-Grant Publication No. 2006/0259364 A1 in view of Bortolin, Pre-Grant Publication No. 2005/0071228 A1 and in further view of Baron, et al. Pre-Grant Publication No. 2005/0197904 A1. 
Regarding Claims 1, 16, and 17, Strock teaches:
A method (medium) (system)… comprising:
receiving…over a computer network from a point of sale terminal associated with a merchant a first authorization request with a transaction information for conducting an authorization of a first transaction with the merchant, a transaction amount, and a transaction account used by at least an account affiliate to conduct the first transaction with the point of sale terminal  associated with the merchant system (see [0105]-[0114], [0119]-[0121], and [0136])
selecting… a subset of offers that meet offer parameters for the transaction account based at least in part on a reward program linked to the transaction account (see [0057]-[0084] and [0110]-[0130] in which the offers include reward behaviors which are then compared to the offer fulfillment requirements by transaction information from purchases and other transactions at merchants, and the consumer is rewarded based on the comparison; see especially (see [0050]-[0051], [0058], [0061], [0066], [0071]-[0072], [0088], and [0096]) linked to the transaction account (see at least [0136]); see especially [0105], [0107], [0114], [0117]-[0119], [0124]-[0125], [0154], [0211], [0214], and [0221] in which transaction information is matched to offers that are pertinent to the information and only those offers would be analyzed for qualification for a reward based on the transaction information; this would be considered identification of a subset of offers prior to approval of the authorization request relative to the applicant’s specification in which after the transaction has taken place the transaction 
selecting… an offer of the subset of offers that meets the offer parameters for the transaction (see [0057]-[0084] and [0110]-[0130] in which the offers include reward behaviors which are then compared to the offer fulfillment requirements by transaction information from purchases and other transactions at merchants, and the consumer is rewarded based on the comparison)
approving… the first authorization request based at least in part on the transaction information (see [0050]-[0051], [0058], [0061], [0066], [0071]-[0072], [0088], and [0096])
converting…one or more offer terms to an offer amount (see [0114], [0119], [0123]-[0125], [0130], and [0154] in which the offer terms, such as 1% back in a specific month, is converted to a reward or credit amount)
adjusting…the transaction amount associated with the transaction account based at least in part on the offer amount and the transaction information (see [0038], [0073]-[0077] and [0110]-[0130] in which after authorization during a settlement operation the offer is applied to the transaction and the transaction amount is adjusted)

Strock, however, does not appear to specify:
receiving…from the point of sale terminal or other point of sale terminal associated with the merchant, a second authorization request to backtrack the first transaction
backtracking…the adjustment of the transaction amount based at least in part on the offer amount and the transaction information
authorizing…the second authorization request via the point of sale terminal or other point of sale terminal associated with the merchant
Bortolin teaches:
receiving…from the point of sale terminal or other point of sale terminal associated with the merchant, a second authorization request to backtrack the first transaction (see Figure 4 #424, Figure 7, and [0033]-[0034] in which a customer makes a return purchase at a POS and the system receives the request)
backtracking…the adjustment of the transaction amount based at least in part on the offer amount and the transaction information (see Figure 4 #424, Figure 7, and [0033]-[0034] in which the system backs out the reward amount from the transaction amount to be credited)
authorizing…the second authorization request via the point of sale terminal or other point of sale terminal associated with the merchant (see Figure 4 #424, Figure 7, and [0033]-[0034] in which the system authorizes the adjusted return amount)
It would be obvious to one of ordinary skill in the art to combine Bortolin with Strock  because Strock already teaches a customer making a return and being credited for the transaction amount minus any credited rewards in at least [0216], and backing out the reward amount during the second transaction would allow for quick adjustment of the amount so that all parties can be credited accordingly without multiple more steps.  
Strock and Bortolin, however, does not appear to specify:
matching…one or more offer terms in the offer to one or more conversion terms defined in a configuration table
converting…the one or more offer terms to an offer amount based at least in part on the one or more offer terms being matched with the one or more conversion terms defined in the configuration table
Baron teaches:
matching…one or more offer terms in the offer to one or more conversion terms defined in a configuration table (see Figures 2-3 and [0020]-[0024] in which offer terms such as an amount of reward points are converted into a discount percentage that is then used to convert the percent into a discount for the purchase; see also [0027] in which the discount is applied directly to the purchase)
converting…the one or more offer terms to an offer amount based at least in part on the one or more offer terms being matched with the one or more conversion terms defined in the configuration table (see Figures 2-3 and [0020]-[0024] in which offer terms such as an amount of reward points are converted into a discount percentage that is then used to convert the percent into a discount for the purchase; see also [0027] in which the discount is applied directly to the purchase)
It would be obvious to one of ordinary skill in the art to combine Baron with Strock and Bortolin because Strock already teaches offer terms being converted to an offer amount for crediting to the user as a direct credit or reward points of various kinds, and teaches such as in [0218] tiers of reward levels where various formulas are applied according to each tier, and using a configuration table would allow for quick conversion, especially when multiple factors may be involved.
Strock, Bortolin, and Baron, however, does not appear to specify:
…a program, a merchant…in the configuration table
Strock does however teach offers linked to specific programs, such as gold versus platinum cards, as in [0020], [0089], [0091], [0095], [0110], and [0146], and this would be included when checking terms and conditions for offer fulfillment, and further Baron teaches configuration tables as well as multiple loyalty programs, as in [0020]-[0024], but simply does not teach the same configuration table for more than one program.  Therefore, it would be obvious to one of ordinary skill in the art to combine   …a program, a merchant…in the configuration table with Strock, Bortolin, and Baron because Baron already teaches a configuration table for converting a reward points amount associated with an offer to a percentage discount to apply to a purchase, such as in [0027], and modifying the configuration table for multiple programs, since Baron teaches multiple programs managed by the same system, could easily be done by combining the data into separate rows and columns according to program, and including a merchant name would allow for easier lookup of an offer if there are multiple merchants associated with the same offer or a plurality of offers and merchants, as Strock clearly teaches multiple merchants submitting offers and associated terms and conditions, and the modified configuration table would allow for easier crediting of an offer to a purchase with central access to all potential relevant data including terms and conditions. 
**The Examiner notes that based on the fact that Strock teaches matching of offer redemption requests to offer terms and conditions and Baron teaches a configuration table to convert the points amount to a discount percent so that a discount amount can be calculated to be credited to a purchase, that a configuration table could include many kinds of data points as known in the art relative to an offer, such as not only merchant, program, and terms, but expiration dates, product name, etc., and therefore the various possibilities that could be  included in a configuration table to perform the same function of matching of offer terms to the table are considered obvious variants of the combination of prior art, since the potential types,   numbers, and combination of data that could be in the table literally are almost endless.** 

Regarding Claim 2, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 1…
Strock further teaches:
registering, by the computer based system, the first transaction account, wherein the account affiliate is eligible to receive the offer in accordance with the offer from the computer based system in response to the registering (see Abstract, [0022], [0029]-[0039], and [0094]-[0096])

Regarding Claim 3, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 1
Strock further teaches:
wherein the computer based system is operated by at least one ofa payment acquirer, a transaction account issuer, and a loyalty program provider (see [0029]-[0039])

Regarding Claim 4, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 1
Strock further teaches:
wherein offer is sponsored by a merchant associated with the merchant system (see [0040] in which a partner merchant offers a free $5 gift certificate with an offer based on an account affiliate behavior, [0057] in which a partner airline has a special airline miles points offer, [0119], [0123]-[0124], [0130], and [0161]-[0166])

Regarding Claim 5, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 1
Strock further teaches:
wherein the offer has a monetary value (see [0040] in which a partner merchant offers a free $5 gift certificate with an offer based on an account affiliate behavior, [0058] in which rewards can include monetary values, [0123], and [0161]-[0166])

Regarding Claim 6, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 5
Strock 
wherein the monetary value is applied to the first transaction account (see at least [0057], [0077],  in which rewards can include monetary values, and especially [0154])

Regarding Claim 7, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 5
Strock further teaches:
wherein the monetary value is associated with the transaction (see [0040],  [0057]-[0058] in which rewards can include monetary values, [0077], [0119], [0123]-[0124], [0130], [0154], and [0161]-[0166]; the Examiner notes that the monetary value “being associated with” the transaction is a very broad limitation, and the applicant's specification makes this limitation open to many possible interpretations, and therefore the broadest reasonable interpretation is taken in the examination of this claim)

Regarding Claim 8, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 1
Strock further teaches:
wherein the transaction information relates to at least one of authorization information, payment information, settlement information, dispute information and acquirer information (see [0057]-[0084] and [0110]-[0130] in which the offers include reward behaviors which are then compared to the offer fulfillment requirements by transaction information from purchases and other transactions at merchants, and the consumer is rewarded based on the comparison, and in which the transaction information includes payment and settlement information)

Regarding Claim 9, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 1
Strock further teaches:
registering, by the computer based system, the first transaction account and the second transaction account with the rewards program (see at least [0136])

Regarding Claim 11, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 9
Strock further teaches:
wherein the account affiliate is common to the first transaction account and the second transaction account (see [0136])
 
Regarding Claim 12, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 1
Strock further teaches:
wherein the reward has a monetary value that is converted to loyalty points based on a preference selected during registration (see [0077], [0079], [0096]-[0098], [0162]; note that while [0162] does not use the word "registration," Strock does teach a user being offered a rewards program, enrolling in the rewards program, selecting options for rewards crediting and fulfillment, and in [0162] describes those kinds of options as including a user selecting parameters for conversion of rewards currency; the particular description in [0162] does not say it is taking place at registration, but such registration/enrollment including user 

Regarding Claim 14, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 1
Strock further teaches:
determining, by the computer based system, at least one of a first source or a second source of the offer based on an offer type associated with the offer (see [0057]-[0058], [0061], [0064], and [0089]-[0091])

Regarding Claim 15, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 14
Strock further teaches:
wherein the first source is a transaction account provider and the second source is a loyalty program provider (see [0057]-[0058], [0061], [0064], and [0089]-[0091])

Regarding Claim 18, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 1
Strock further teaches:
a program field (see [0119] and [0154] in which transaction information is converted into rewards for multiple programs)
Baron 
wherein the configuration table comprises a conversion term field (see Figures 2-3 and [0020] in which offer terms such as a discount percentage are converted into reward points using a conversion table)
It would be obvious to one of ordinary skill in the art to combine Baron with Strock and Bortolin  because Strock already teaches offer terms being converted to an offer amount for crediting to the user as a direct credit or reward points of various kinds, and teaches such as in [0218] tiers of reward levels where various formulas are applied according to each tier, and using a configuration table would allow for quick conversion, especially when multiple factors may be involved.


Regarding Claim 19, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 1
Strock further teaches:
wherein the offer amount comprises a monetary amount and a rewards point amount (see at least [0119] in which offers can include a combination of reward points for a purchase and a cash credit for another purchase, and the combination of purchases could lead to a third reward)
Strock, however, does not appear to specify:
wherein the offer amount comprises a combination of a monetary amount and a rewards point amount
Strock does however clearly teach the ability to give different kinds of rewards such as cash back, cash credits, and reward points, as in at least [0119], [0130], and [0154] and teaches combinations of rewards as in [0119].  Therefore, it would be obvious to one of ordinary skill in the art to combine wherein the offer amount comprises a combination of a monetary amount and a rewards point amount with Strock, Bortolin, and Baron as such particulars are simply decisions on offer rules for incentivizing customers from among the hundreds of combinations that an offer could provide, and using a combination of a monetary amount and reward points might incentivize a customer to fulfill the offer if they like the idea of both receiving some actual cash but also receiving reward points for future use.

Regarding Claim 20, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 1
Baron further teaches:
wherein the configuration table further comprises a priority field comprising a value used to indicate an offer may correspond to repeated offers (see Figures 2-3 and [0020] in which offer terms such as a discount percentage are converted into reward points using a conversion table and in which the rewards can be for two different reward programs)
 It would be obvious to one of ordinary skill in the art to combine Baron with Strock and Bortolin because Strock already teaches adjusting customer accounts with rewards, including monetary credits to their accounts, and rewards associated with a particular transaction, and prioritizing which reward program the rewards are credited to would allow for user choice while ensuring that the rewards are not applied to multiple reward programs, which would overcompensate the user. 

**The Examiner notes that paragraph [0061] of the applicant’s published specification does not truly support this claim language, but the specification says that the priority field identifies repeated offers, but not that it has a VALUE indicating repeated offers, and it is clear from the context of the specification that each of the offers would be listed and there would be some kind of priority of which one for which program would be fulfilled so that the offer was not fulfilled multiple times if the consumer was a member of two or more of the programs the offer is part of.  A 112 1st rejection is not being given because this seems a matter of wording more than actual attempt to claim unsupported content.**




Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Strock, et al., Pre-Grant Publication No. 2006/0259364 A1 in view of Bortolin, Pre-Grant Publication No. 2005/0071228 A1 and in further view of Baron, et al. Pre-Grant Publication No. 2005/0197904 A1 and in further view of Fletcher, Pre-Grant Publication No. 2006/0076400 A1. 
Regarding Claim 10, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 9
Strock, Bortolin, and Baron, however, does not appear to specify:
wherein the record of the reward is associated with the transaction information on a first statement for a first transaction account in response to the transaction being initiated with the first transaction account, and wherein the record of the reward is associated with the transaction information on a second statement for a second transaction account in response to the transaction being initiated with the second transaction account
Fletcher teaches:
wherein the record of the reward is associated with the transaction information on a first statement for a first transaction account in response to the transaction being initiated with the first transaction account (see [0113] in which a credit is shown on a statement along with the associated transaction debit for a transaction)
It would be obvious to one of ordinary skill in the art to combine Fletcher with Strock, Bortolin, and Baron because Strock already teaches rewards and credits being shown on a statement, as in [0073], and showing them in association with the particular transaction that triggered the credit would give the user more detailed information about their reward account behaviors.  
Strock, Bortolin, Baron, and Fletcher, however, does not appear to specify:
wherein the record of the reward is associated with the transaction information on a second statement for a second transaction account in response to the transaction being initiated with the second transaction account
Fletcher does, however, teach:
wherein the record of the reward is associated with the transaction information on a first statement for a first transaction account in response to the transaction being initiated with the first transaction account (see [0113] in which a credit is shown on a statement along with the associated transaction debit for a transaction)
It would be obvious to one of ordinary skill in the art to combine wherein the record of the reward is associated with the transaction information on a first statement for a first transaction account in response to the transaction being initiated with the first transaction account with Strock, Bortolin, Baron, and Fletcher because Strock already teaches rewards and credits being shown on a statement, as in [0073], and Fletcher already teaches showing a credit on a statement associating the credit with a particular transaction, and showing the credit in association with the particular 
	**The Examiner notes that the limitation of a “first” and a “second” statement both as possibilities for display of the credit is given little patentable weight because, given the references already cited, which include teachings of multiple accounts eligible for rewards under a single identifier, showing a credit on a statement, and showing a credit associated with a particular transaction, the credit being shown on a first or second transaction account statement depending on where the transaction will be shown will still be showing a credit on a statement associated with a particular transaction, already shown to be taught by the references cited.  If there was a routing step in which transaction information data and crediting data were bundled to a particular of the combined transaction accounts under the one identifier depending on which was eligible, then maybe a case could be made that there was a difference, but as claimed, which account statement is displayed on is not given patentable weight, especially since that is dependent on simply which account the consumer chooses to use**


Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Strock, et al., Pre-Grant Publication No. 2006/0259364 A1 in view of Bortolin, Pre-Grant Publication No. 2005/0071228 A1 and in further view of Baron, et al. Pre-Grant Publication No. 2005/0197904 A1 and in further view of Sullivan, Pre-Grant Publication No. 2010/0088149 A1. 
Regarding Claim 13, the combination of Strock, Bortolin, and Baron teaches:
the method of claim 1
Strock, Bortolin, and Baron, however, does not appear to specify:
wherein the adjusting is reducing the transaction amount
Sullivan teaches:
wherein the adjusting is reducing the transaction amount (see [0038]-[0039] in which offers to be presented are selected and presented at the POS and the offer is used at the POS and the transaction price is adjusted according to the offer)
It would be obvious to one of ordinary skill in the art to combine Sullivan with Strock and Bortolin because Strock already teaches adjusting customer accounts with rewards, including monetary credits to their accounts, and rewards associated with a particular transaction, but does not teach adjusting a particular transaction amount at a point of sale and instead doing so at settlement after the fact, and doing so would allow a user to take advantage of an offer at purchase. 



Response to Arguments
Regarding the rejections under 35 USC § 103
The arguments have been considered in light of the amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.



Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to LUIS A. BROWN whose telephone number is (571) 270-1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682